Defendant in error himself composed the firm of J.F. Magale, and the brand, "Magale's Monarch Whisky," indicated Monarch whisky selected and sold by the firm of J.F. Magale. When the brand was sold to the plaintiffs in error, there was no sale of the business of J.F. Magale to them, nor was it intended that Flanagan, the constituent of the firm of J.F. Magale, should continue to select the whisky sold by plaintiffs in error, so the brand, when used by Mayer, Kahn  Freiberg, would not speak truly, for it would not be upon the whisky selected and sold by the firm of J.F. Magale, nor was it intended to be so placed, but on the contrary to be put on whisky selected and sold by plaintiffs in error. Flanagan may have believed ever so much that he had the right to sell the brand for use by plaintiffs in error, and he may not have intended to deceive, and the court does not find that he did so intend, but the transaction could have no other effect than to deceive and mislead the customers of Freiberg, Klein  Co. into the belief that they were buying Monarch whisky selected by the firm of J.F. Magale. Such being the effect, the law characterizes the transaction, and pronounces it against public policy.
We see no reason to change the result heretofore reached by the court, and the motion for rehearing will be overruled.
Overruled.
Writ of error refused.